Citation Nr: 0715015	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from September 1943 to 
September 1945 and from February 1947 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In January 2006, the Board remanded the veteran's appeal for 
further evidentiary development.  The appeal has been 
advanced on the Board's docket upon motion of the appellant.  
See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The medical evidence shows that it is at least as likely as 
not that the veteran's COPD is due, in part, to in-service 
sinusitis complicated by uncontrollable upper airway disease.


CONCLUSION OF LAW

Service connection for COPD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between the care provided and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A (West 2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for COPD.  Therefore, no further development is needed with 
respect to this claim.  

The Claim

The veteran contends, in essence, that his COPD began during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  71 Fed. Reg. 52744 (2006) (amendment to 
38 C.F.R. § 3.310 (2006)).  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records document that the veteran was treated 
in October 1957 for wheezing, treated in October 1963 for 
shortness of breath and chest pain, treated in January 1965 
for a dry cough, hospitalized in February 1965 for sinusitis, 
treated in December 1965 for bronchitis, and hospitalized in 
January 1971 for sinusitis.  A March 1971 Medical Evaluation 
Board report includes a notation that the veteran complained 
of shortness of breath and had had an episode of bronchitis 
and intercostal neuralgia in 1958.

Post-service, upon an October 1973 VA examination, the 
veteran complained of shortness of breath and a chest X-ray 
examination at that time revealed a minimal pleural reaction 
about the periphery of the left hemi-diaphragm.  Hospital 
records from the Brooke Army Medical Center, dated from 
January 1973 to March 1974, show that the veteran was 
diagnosed with COPD in February 1974, less than 3 years after 
his separation from service.

As to the origins of the veteran's COPD, the September 2006 
VA examiner, after a review of the record on appeal and an 
examination of the veteran, opined as follows:  

It is at least as likely as not that the 
veteran's current chronic obstructive 
pulmonary disease had its onset while in 
active military service since there are 
documented visits for medical attention 
due to a productive cough and wheezing, 
as described above (i.e., October 1957 
treatment for wheezing; February 1965 
hospitalization for sinusitis; and 
December 1965 treatment for bronchitis) . 
. . He also had documented sinusitis 
while in active military service, and it 
is at least as likely as not that his 
chronic obstructive pulmonary disease is 
aggravated by the sinusitis since 
uncontrolled upper airway disease can 
trigger bronchospasm and wheezing . . . 

The February 2003 VA examiner concluded that the veteran's 
COPD was not aggravated by his ischemic heart disease.  The 
September 2006 VA examiner opined that the veteran's COPD was 
not aggravated by his arteriosclerotic heart disease with 
hypertension and indicated that the claimant's main risk 
factor for his COPD was his long history of smoking.  Service 
connection is prohibited for disability or death on the basis 
that the disability or death resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims such as the one on appeal 
filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.300(a) (2006). 

Notwithstanding the foregoing, the veteran's COPD was firmly 
diagnosed less than 3 years post-service and the September 
2006 VA medical opinion can be read to support a finding that 
his COPD was due, in part, to in-service episodes of 
uncontrollable upper airway disease associated with 
sinusitis, which triggered bronchospasm and wheezing.  The 
service medical records show that the veteran was evaluated 
and treated on several occasions for upper and lower 
respiratory problems, to include a productive cough, wheezing 
and bronchitis.

Under such circumstances, the Board finds that the evidence 
is at least in equipoise on the nexus question at hand and 
therefore supports a grant of service connection for COPD.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 


ORDER

Service connection for COPD is granted.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


